We have read this entire record, and while there are two technical errors in the rulings of the court, in that the state was permitted to prove that the name of defendant had been included in a list of probable violators of the prohibition law handed witness by the sheriff of the county, and whom witness, as a law enforcement officer, was instructed to investigate, such errors are not sufficient to constitute reversible error. After a careful consideration of the whole record, we are convinced that the defendant had a fair trial. Let the judgment be affirmed.
Affirmed. *Page 322